Citation Nr: 1107110	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the Veteran's 
service-connected degenerative joint disease of the right knee, 
status post total knee replacement, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for the Veteran's 
service-connected degenerative joint disease of the left knee, 
status post total knee replacement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued the Veteran's 30 percent disability 
ratings for his service-connected knee disabilities. 

The Veteran appeared before the undersigned Acting Veterans Law 
Judge in a hearing in Washington, DC, in February 2009 to present 
testimony on the issues on appeal.  A transcript of this hearing 
is currently of record.

In March 2009 the Board remanded the matters for additional 
development.  That development having been completed, the claims 
have been returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

Following the March 2009 Board remand, the AMC recertified the 
case to the Board for appellate disposition in September 2009.  
Subsequently, the Veteran submitted a statement in September 2009 
indicating that he had more information to submit.  The Veteran 
stated that his legs were reexamined by Dr. J.J. from the VA 
Medical Center (VAMC) on September 2, 2010.  In a subsequent 
September 2010 statement, the Veteran's representative requested 
that the Board remand the appeals again for the purpose of 
obtaining the September 2, 2010, VA records.  The most recent 
treatment records from the Columbia, South Carolina, VAMC are 
dated from March 2009.  Therefore, per the Veteran's 
representative's request, the Board is remanding these appeals 
for all pertinent VA treatment records since March 2009 to be 
obtained and added to the claims file.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
treatment records from the Columbia, South 
Carolina, VAMC since March 2009 that have not 
been secured for inclusion in the record.  
Specifically, the RO/AMC should obtain the VA 
records dated from September 2, 2010.

Ensure that the Veteran has not been recently 
treated by any other VAMCs.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  After the above action has been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran and his representative a Supplemental 
Statement of the Case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


